Case 1:15-cv-02362-RBJ Document 124 Filed 09/01/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 DANA ALIX ZZYYM,

        Plaintiff,

 v.

 ANTONY J. BLINKEN, in his official                        Civil Action No. 15-2362-RBJ
 capacity as Secretary of State, and
 RACHEL B. CRAWFORD, in her official
 capacity as Director of the Colorado Passport
 Agency of the U.S. Department of State,

        Defendants.


          DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO RECONSIDER PLAINTIFF’S PASSPORT APPLICATION

       The Department of State respectfully requests an extension of time to reconsider Plaintiff

Dana Alix Zzyym’s passport application. The parties have previously requested four extensions:

the first to allow the Department more time to review Plaintiff’s supplementary materials to their

passport application, ECF No. 116, the second to allow settlement discussions to begin, ECF No.

118, the third to continue settlement discussions, ECF No. 120, and the fourth to continue

settlement discussions in light of the Department’s announcement that it has begun moving

towards adding a gender marker for non-binary, intersex, and gender non-conforming persons

applying for a passport, ECF No. 122. The Court granted those extension requests. ECF Nos. 117,

119, 121, 123.

       The parties now submit this fifth request to continue settlement discussions. The grounds

for this further requested extension are as follows.

       As previously referenced, the Department announced on June 30, 2021, that it “has begun

moving towards adding a gender marker for non-binary, intersex, and gender non-conforming
Case 1:15-cv-02362-RBJ Document 124 Filed 09/01/21 USDC Colorado Page 2 of 2




persons applying for a passport” and is “evaluating the best approach to achieve this goal.” ECF

No. 122. The process of adding a gender marker for non-binary, intersex, and gender non-

conforming persons to U.S. passports is complex, requiring, among other things, some regulatory

procedures as well as modifications to the Department’s information technology systems. As part

of that process, the Department has coordinated with other relevant federal agencies. Working

through issues during this coordination process has taken longer than expected. However, the

Department believes that the parties should be able to conclude negotiations within the time

provided by this remaining extension.

       Accordingly, the Department requests that the reconsideration deadline be extended from

September 1, 2021, to September 22, 2021. Plaintiff agrees to this request.

Dated: September 1, 2021                            Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General
                                                    Civil Division

                                                    ANTHONY J. COPPOLINO
                                                    Deputy Branch Director
                                                    Civil Division, Federal Programs Branch


                                                    BENJAMIN T. TAKEMOTO
                                                    (DC Bar # 1045253)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    P.O. Box No. 883, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Phone: (202) 532-4252
                                                    Fax: (202) 616-8460
                                                    E-mail: benjamin.takemoto@usdoj.gov

                                                    Attorneys for Defendants




                                                2
